Case 1:15-cv-00018-LJV-MJR Document 114-8 Filed 08/29/19 Page 1 of 2




       Exhibit H
8/20/2015           Case 1:15-cv-00018-LJV-MJRAstaDocument
                                                   Funding, Inc. ­ Portfolio
                                                                   114-8Acqusitions
                                                                             Filed 08/29/19 Page 2 of 2

Portfolio Acqusitions
Who We Are
Asta Funding, Inc. (Nasdaq: ASFI) is a leader in the acquisition, management and liquidation of performing and non­
performing consumer receivables. We purchase all types of debt from all types of issuers, including credit card,
telecommunications and utilities.

Unparalleled Experience
Asta's management has been in the business of buying debt for over 40 years. In the past five years alone, Asta has
purchased approximately $10 billion in receivable balances.

Financial Strength
Asta Funding has been a public company since 1995, and is a member of the Russell 2000 Index of the largest public
companies. With net worth in excess of $100 million, and total financial resources well above that amount, Asta has the
wherewithal to purchase any debt portfolio, no matter how large. We know that originators may want to sell more limited
portfolios, and we review all potential purchases, regardless of size.

Benefits of Selling
Asta enables you to remove costly, troublesome receivables from your books and/or inventory, and you receive an
immediate, up­front cash payment in the process. In addition to removing your uncertainty of value to be obtained
through your managed collection process, you may be able to lower your in­house collection costs, or even eliminate
them in their entirety, as many of our clients have.

Quick and Simple Process
Asta knows that when you sell us your receivables, your goal is to eliminate hassles, not create them. So Asta does
everything possible to facilitate the process. We are experts in the efficient evaluation of your receivables, which we are
able to review in virtually any format, and we are committed to a quick turnaround in providing you with a pricing
proposal. Once we agree to a deal, we have the unsurpassed capability to fund and close in an extremely timely fashion.

Building Long­Term Relationships
Asta wants to purchase your receivables again and again, so we are mindful to ensure the utmost in client service. After
the sale, you should not be burdened with overwhelming requests for documentation, or on­going communications with
debtors whose accounts have been sold. Asta's unique approach, state­of­the­art systems and highly experienced
management team combine to minimize your post­sale involvement in every way. In addition, we recognize that our
debtors are your customers, and we effect recovery in a timely, professional manner, working with the consumer toward
the best solution for all parties. We are committed to the highest ethical standards, with the goal of protecting and
enhancing our clients' reputations.

Let's Get Started
The best way for Asta to accurately propose what we can do for you starts with our reviewing a portfolio of your
accounts that may be available for sale. Of course, we would be happy to sign a confidentiality agreement before
looking at any proprietary information. To determine an appropriate offering price, Asta's valuation is dependent on
portfolio characteristics including, but not limited to, the results of our analyses regarding current liquidation, aging,
corporate versus individual accounts, and the degree of valid debtor data such as contact information. If you are not
comfortable allowing us access to a large segment of data at this time, we would suggest that you provide us with a
sample of your accounts. We will analyze the sample and let you know the results of our pricing analysis in a formal
proposal. To the extent that the sample is representative of the larger population, this pricing would be reflected in our
offer for an entire portfolio.

Let's Make Contact We want to begin our relationship today!
For further details, contact Lorri Smith at (201) 308­9249, or e­mail us at acquisitions@astafunding.com.




http://www.astafunding.com/acquisitions.cfm                                                                                  1/1
